ORDER DISMISSING APPEAL
This case came on before the court upon the Brief of the Pioneer Bank of Evanston, Wyoming; the Brief of Appellee, Mike Rykhus; and the Reply Brief of Appellant Pioneer Bank of Evanston, Wyoming, and the Court, having carefully considered the briefs, together with the file and record before the court, and being fully advised in the premises, finds that:
1. This appeal was taken from an Order Setting Aside Entry of Default and Default Judgment entered in the District Court.
2. The Default Judgment was not a final judgment because when it was entered there were still pending claims against other parties, and the language required by Rule 54(b), W.R.C.P., to make it a final judgment was not included.
3. The Default Judgment was subject to revision by the District Court at any time prior to the dismissal of the action against Roy and Janice Seggem on June 17,1990, on which date the Default Judgment became final.
4. The Motion for Relief from Final Judgment and to Set Aside Entry of Default and Default Judgment was made within one (1) year after the Default Judgment became final and, even though it was not made within one year after the Default Judgment was entered, it was made within the time required by Rule 60(b), W.R.C.P.
5. The District Court had jurisdiction to consider the motion for relief from the default judgment.
6. The grant or denial of relief was a matter vested in the exercise of sound discretion by the District Court, and there was no abuse of discretion in this instance.
7. An order granting relief under Rule 60(b), W.R.C.P., is not a final order that is subject to appeal.
8. Since this appeal is not properly taken from a final order, the appeal should be dismissed and the case remanded to the District Court.
It therefore is
ORDERED, that the appeal in this case be, and it hereby is, dismissed, and the case is remanded to the District Court for further proceedings.
URBIGKIT, C.J., not participating.